    Case 19-30909-JKS        Doc 44 Filed 04/02/20 Entered 04/03/20 00:33:39                  Desc Imaged
                                  Certificate of Notice Page 1 of 3

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee                                    Order Filed on March 30, 2020
                                                                         by Clerk
30 TWO BRIDGES ROAD                                                      U.S. Bankruptcy Court
SUITE 330                                                                District of New Jersey
FAIRFIELD, NJ 07004-1550
973-227-2840                                             Case No.: 19-30909
Chapter 13 Standing Trustee
IN RE:                                                   Hearing Date: 03/26/2020
   WILLIAM APPLETON
                                                         Judge: JOHN K. SHERWOOD


                   ORDER DENYING CONFIRMATION AND DISMISSING PETITION


   The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




           DATED: March 30, 2020




                                                           1
   Case 19-30909-JKS   Doc 44 Filed 04/02/20 Entered 04/03/20 00:33:39                          Desc Imaged
                            Certificate of Notice Page 2 of 3
Debtor(s): WILLIAM APPLETON

Case No.: 19-30909JKS
Caption of Order: Order Denying Confirmation and Dismissing Petition


    THIS MATTER having come before the Court on 03/26/2020 for a Confirmation Hearing of the

Debtor(s)' Chapter 13 Plan, and the Court having considered the Chapter 13 Standing Trustee's report and good

and sufficient cause having been shown, it is hereby

    ORDERED AND DIRECTED, that the Confirmation of Debtor(s)' Chapter 13 Plan is hereby denied; and it

is further

     ORDERED AND DIRECTED, that the Debtor(s)' Voluntary Petition for Relief under Chapter 13 and all

 proceedings thereunder be and they hereby are dismissed without prejudice; and it is further

     ORDERED AND DIRECTED, that upon case dismissal any funds held by the Chapter 13 Standing Trustee

 from payments made on account of Debtor(s)' Plan, shall be disbursed to the Debtor(s), less any applicable

 Trustee fees and commisions, except any adequate protection payments due under the proposed plan or by

 Court Order, and/or any counsel fees and costs hereby allowed as an Administrative Expense.

     Pursuant to 11 U.S.C. Sec. 349(b) this Court, for cause, retains jurisdiction over any additional application

 filed within 30 days by any administrative claimants for funds on hand with the Chapter 13 Trustee.




                                                              2
        Case 19-30909-JKS             Doc 44 Filed 04/02/20 Entered 04/03/20 00:33:39                                Desc Imaged
                                           Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-30909-JKS
William Appleton                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 31, 2020
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 02, 2020.
db             +William Appleton,   23 Maple Street,   Ramsey, NJ 07446-1822

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2020 at the address(es) listed below:
              Jonathan C. Schwalb    on behalf of Creditor   SN Servicing Corporation
               bankruptcy@friedmanvartolo.com
              Jonathan C. Schwalb    on behalf of Creditor   SN Servicing Corporation as servicer for U.S. Bank
               Trust National Association as Trustee of the Lodge Series III Trust
               bankruptcy@friedmanvartolo.com
              Marie-Ann Greenberg     magecf@magtrustee.com
              Marvin Wolf    on behalf of Debtor William Appleton marvin.wolf@gmail.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
              William H. Oliver, Jr.    on behalf of Debtor William Appleton courtdocs@oliverandlegg.com,
               R59915@notify.bestcase.com
                                                                                             TOTAL: 6
